          Case 8:21-cr-00041-JVS Document 10 Filed 03/08/21 Page 1 of 1 Page ID #:65
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA

        MINUTES -DETENTION HEARING -REVIEW/RECONSIDERATION OF BAIL /DETENTION ORDER -
                                       NEBBIA HEARING

Case No. 21-MJ-1008-Duty-1_                                    CourtSmart Recorded via Zoom         Date: March 8, 2021
Present: The Honorable Jean P. Rosenbluth                                                                 , U.S. Magistrate Judge
              Bea Martinez                   Andrew M. Roach (Appeared via Zoom)                                 N/A
              Deputy Clerk                            Assistant U.S. Attorney                             Interpreter /Language


 USA v. Edward Kim (Appeared via Zoom)                            Attorney Present for Defendant:
                                                                   Georgina Wakefield (Appeared via Zoom)
    Present       Custody    ❑Bond   ❑Not present                   Present     ❑ CJA   ❑ Retd       DFPD    ❑Not present

PROCEEDINGS: DETENTION HEARING
 C~ Government's request for detention is: [GRANTED ❑DENIED ❑WITHDRAWN ❑CONTINUED
❑ Witnesses CST (see separate list).         ❑Exhibits Marked/Admitted (see separate list).
❑ Court orders that exhibits be returned to the respective counsel /party of record.
    ❑ See Receipt for Release of Exhibits to Counsel.
❑ Counsel stipulation to bail.
❑ Court finds presumption under 18 USC 3142e                                     has not been rebutted.
C~ Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate detention order.
❑ Court finds presumption under 18 USC 3142e                                     has been rebutted.
❑ Court sets bail at: $                                                ❑ SEE ATTACHED COPY OF CR-01 BOND FORM
    FOR CONDITIONS OF RELEASE.
❑ Court orders that defendant be detained for a period not to exceed ten (10) Court days. See separate order re temporary detention.
❑ Court orders further detention /bail hearing to be set on                                        at               ❑a.m./ ❑p.m. in
    Courtroom                                        before Judge
❑   Court orders case continued to                            at               ❑a.m./ Op.m. for                             ,in
    Courtroom                               before Judge
❑ Release Order Issued - Release No.
C~ Other: Preliminary hearing is set for Wed., March 17, 2021 at 11:30 a.m. in Courtroom 880. PIA is set for Tuesday,
 March 23, 2021 at 1130 a.m. in Coutroom 880 before the Duty Judge.

PROCEEDINGS:                 ❑REVIEW /RECONSIDERATION OF BAIL /DETENTION ORDER -BOND HEARING
                             ❑ NEBBIA HEARING

 Hearing on ❑Plaintiffs ❑Defendant's request for review /reconsideration of bail /detention order had and request is:
                          ❑ GRANTED ❑DENIED
 Court ORDERS bail as to the above-named defendant ❑modified to ❑set at: $
     ❑ SEE ATTACHED COPY OF CR-Ol BOND FORM FOR CONDITIONS OF RELEASE.
 ❑ Bond previously set is ordered vacated.
 ❑ Court orders defendant permanently detained. See separate order.
 ❑ Court denies request for bail, defendant shall remain permanently detained as previously ordered.
 ❑ Witnesses CST (see separate list).        ❑Exhibits Marked /Admitted (see separate list).
 ❑ Court orders that exhibits be returned to the respective counsel /party of record.
     ❑ See Receipt for Release of Exhibits to Counsel.
 ❑ Case continued to                                   at                ❑ a.m. / ❑ p.m. for
     before Judge                                                                 in Courtroom
 ❑ Nebbia conditions are satisfied and the Government approves the bond package as presented to the Court.
 ❑ Other


 Release Order Issued -Release No.                                                                                     04
                                                                                          Deputy Clerk Initials bm


M-46(06/10)    MINUTES -DETENTION HEARING - REVIEW/RECONSIDERATION OF BAIL /DETENTION ORDER - NEBBIA HEARING
